Citation Nr: 0410343	
Decision Date: 04/21/04    Archive Date: 04/30/04	

DOCKET NO.  03-16 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a left wrist 
laceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the benefit sought on appeal.  
The veteran, who had active service from August 1956 to March 
1961, appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  

2.  The veteran sustained a laceration of his left wrist during 
service and currently has residuals of that service injury.  


CONCLUSION OF LAW

Residuals of a left wrist laceration were incurred during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159. 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
November 2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to assist 
the claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

In this regard, the Board notes that the notification requirements 
in this case do not comply with the decision of the United States 
Court of Appeals for Veterans Claims (Court) of Pelegrini v. 
Principi, 14 Vet. App. 412 (2004), which held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial RO decision on a claim 
for VA benefits.  In this case, the initial RO decision was made 
in April 2002 and the VCAA letter was sent to the veteran in 
September 2002.  In addition, it also appears that the assistance 
requirements of the VCAA have also not been satisfied.  For 
example, a response to the RO's request for service medical 
records indicates that some records were furnished, but a 
handwritten notation on that form indicates that no records were 
received.  No further attempt has been made to obtain those 
records.  Furthermore, the veteran related that he was treated at 
a private clinic in Italy during service contemporaneous with his 
injury, but it does not appear that any attempt was made to 
determine whether those records are available.  Nevertheless, as 
indicated above, this decision represents a complete grant of the 
benefit sought on appeal and, therefore, the Board finds that any 
deficiencies in the notice and assistance requirements of the VCAA 
are harmless error and do not prejudice the veteran.  Simply put, 
the Board finds that there is sufficient evidence of record to 
warrant a favorable decision.  

The veteran contends that he sustained a laceration of his left 
wrist while skiing in Italy during service.  The veteran 
essentially testified that he was skiing in connection with 
official duties, sustained a laceration of his left wrist as a 
result of a fall while skiing, received treatment at a private 
clinic and at a military facility and currently has residuals of 
that injury.  Therefore, he believes that service connection for 
residuals of that injury is warranted.  

Applicable law provides that service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must contain:  
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay evidence, of an 
inservice incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 7 Vet. App. 
489 (1995).  

Based on a review of the evidence of record, the Board believes 
there is sufficient evidence to find that the veteran did, in 
fact, sustain a laceration of his left wrist during service.  The 
veteran presented credible testimony at his hearing before the 
Board at the RO in November 2003.  Evidence submitted at that time 
also supports the veteran's contention that he sustained such an 
injury.  The veteran submitted a copy of Special Orders dated in 
January 1960 that show that he was on temporary duty for five days 
to represent United States forces in Italy in an invitational ski 
competition.  Also submitted was a statement from a service 
comrade who reports he was skiing with the veteran at the time of 
the injury.  Lastly, while most of the veteran's service medical 
records were apparently destroyed in a fire at the National 
Personnel Records Center, there is a rather contemporaneous 
service medical record dated in January 1960 in which the veteran 
reports that he cut his wrist and was treated at a clinic in 
Italy.  While the Board acknowledges that the physical examination 
portion of that examination showed no pertinent defects or 
abnormalities, based on that examination report, testimony 
presented at the veteran's hearing, the Special Orders and the 
statement from the service comrade, the Board concludes that the 
veteran did sustain a laceration of his left wrist during service.  

With respect to the medical evidence of record, private medical 
records dated between October 1970 and April 1989 contain no 
evidence pertaining to the left wrist.  Those records do show the 
veteran sustained an injury to an unspecified index finger in 
October 1970.  

A report of a VA examination performed in June 2001 showed that on 
examination there was a 4-centimeter scar on the lateral anterior 
aspect of the left wrist with a question of synovial fluid causing 
a localized bump.  The range of motion was full and complete in 
all planes, including wrist flexion and extension.  Left hand and 
forearm muscle strength was intact and 4/4 and equal bilaterally.  
Sensation to sharp/pressure was slightly reduced in the median 
nerve in the palmer distribution when compared to the right.  X-
rays reportedly showed no abnormalities and the impression was of 
a normal left wrist.  Following the examination, the examiner 
summarized that there was a history of a left wrist partial tendon 
laceration/nerve damage which according to the veteran was 
incurred in the military.  The examiner indicated that there was 
no claims file information.  Physical examination was essentially 
negative except for mild decrease in sensation in the median nerve 
distribution and the examiner noted that the veteran reported some 
loss of fine tactile function such as picking up nails as well as 
needing to see what he was doing to perform that particular task.  

Lastly, there is a July 2002 statement from Paul N. Haidak, M.D., 
which attempts to clear some misinformation transmitted to the VA 
concerning an old injury which occurred while the veteran was in 
the Air Force.  Dr. Haidak noted that the veteran was skiing for 
the Air Force at the time he sustained a laceration to the volar 
left wrist sustaining partial median nerve injury.  Dr. Haidak 
indicated that there was some confusion concerning an injury to 
the little finger on the same hand, but that on examination, the 
veteran did have an old scar on the volar wrist and marked 
decreased sensation to pinprick, 2 to 3 out of 10, over the entire 
distribution of the median nerve.  

While there is some discrepancy between the findings of the VA 
examination and the July 2002 statement from Dr. Haidak as to the 
specific residual disability attributable to the service 
laceration of the left wrist, and the severity of that disability, 
the veteran does have a scar of the left wrist with some 
diminished sensation that is consistent with the injury the 
veteran reports he sustained during service and, as indicated 
above, is confirmed by the evidence of record.  Therefore, to the 
extent that there may be any reasonable doubt as to the 
relationship of any current left wrist disability to the 
laceration sustained during service, the Board will resolve that 
doubt in the veteran's favor.  Accordingly, the Board concludes 
that service connection for residuals of a left wrist laceration 
is established.  


ORDER

Service connection for residuals of a left wrist laceration is 
granted.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



